 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9    Tammy Lucas, et al.,                               No. CV-17-02302-PHX-JAT
10                    Plaintiffs,                        ORDER
11    v.
12    Tempe Union High School District,
13                    Defendant.
14
15          Pending before the Court is Defendant Tempe Union High School District’s
16   (“Defendant”) Motion for Summary Judgment (“Motion,” Doc. 57). The Court now rules
17   on the Motion.
18   I.     BACKGROUND
19          On September 14, 2018, Defendant filed the pending Motion (Doc. 57). Plaintiffs
20   filed a timely Response (Doc. 62) on November 5, 2018. Defendant then filed a timely
21   Reply on December 3, 2018 (Doc. 69).
22          The operative, seven-count Complaint (Doc. 25) alleges claims for race- and age-
23   based employment discrimination. (Doc. 25 at 2).
24          A.     Facts
25          Plaintiff Tammy Lucas (“Plaintiff”) brought this action against Plaintiff’s former
26   employer. (Doc. 25 at 1). Plaintiff’s husband, Paul Lucas, is also listed as a plaintiff in this
27   case, but only Plaintiff maintained an employment relationship with Defendant at any
28   relevant time. (Id.); see supra Part III. The following facts are either undisputed or
 1   recounted in the light most favorable to the non-moving party.1
 2          Plaintiff is a 51-year-old African-American woman. (Defendant’s Statement of
 3   Facts (“DSOF”), Doc. 58 ¶ 1; Plaintiff’s Statement of Facts (“PSOF”), Doc. 66 ¶ 1; see
 4   also Doc. 62 at 2). Plaintiff began working as a receptionist at Marcos de Niza High School
 5   (“MDN”) in 2014 under the supervision of the Assistant Principal, who is Hispanic. (DSOF
 6   ¶¶ 2–3, 6; PSOF ¶¶ 2–3, 6). At the time, she was the only African-American in the front
 7   office at MDN. (PSOF at 13). Plaintiff’s contract was renewed for the school years
 8   beginning in 2015 and 2016, but not renewed for the school year beginning in 2017. (DSOF
 9   ¶¶ 8, 44; PSOF ¶¶ 8, 44). Plaintiff initially received “good” performance evaluations from
10   Defendant, but Defendant asserts that her performance began to suffer in 2016. (DSOF ¶¶
11   10–12; PSOF ¶¶ 10–12). Defendant states, and Plaintiff disputes, that Plaintiff’s
12   performance suffered because she neglected her duties of answering the school phone and
13   took personal calls on her cell phone during business hours. (DSOF ¶ 15; PSOF ¶ 15).
14          In March of 2016, Plaintiff applied for a Student Services position at MDN, but was
15   not selected for the position. (DSOF ¶¶ 24, 27; PSOF ¶¶ 24, 27). Defendant selected a
16   Hispanic individual over Plaintiff. (DSOF ¶ 27; PSOF ¶ 27). Plaintiff states, and Defendant
17   disputes, that she began facing harassing conduct from her Hispanic co-workers
18   immediately after she applied for the Student Services position. (DSOF ¶ 32; PSOF ¶ 32).
19   Plaintiff lodged complaints with the Assistant Principal and other superiors regarding the
20   conduct she encountered, which led to several meetings with superiors. (DSOF ¶¶ 33– 35;
21   PSOF ¶¶ 33–35). Plaintiff suffered negative health events following these meetings and
22   began seeing a therapist. (PSOF at 19). Plaintiff states that her Hispanic co-workers
23   continued their harassing behavior, which included providing false notes about Plaintiff’s
24   alleged misbehavior at work to superiors. (PSOF at 20). Plaintiff eventually filed an EEOC
25          1
              While this Order cites specific paragraphs of the parties’ respective statement of
     facts when possible, it can only do so where Plaintiff followed the applicable District of
26   Arizona Local Rule (“Local Rule”). See District of Arizona Local Rule Civil 56.1(b) (In a
     party’s required statement of facts, “[e]ach additional fact must be set forth in a separately
27   numbered paragraph”). Where Plaintiff failed to comply with the Local Rules, this Order
     refers to page numbers in PSOF citations that do not include the applicable paragraph
28   symbol.


                                                 -2-
 1   charge against Defendant on November 22, 2016. (DSOF ¶ 42; see also Doc. 25 at 8).
 2          In March of 2017—after Plaintiff filed her EEOC charge—Plaintiff was placed on
 3   a performance improvement plan (“PIP”), citing continued performance-related issues.
 4   (DSOF ¶ 42; PSOF ¶ 42). Following the end of that school year, Defendant decided not to
 5   renew Plaintiff’s employment contract for the subsequent year. (DSOF ¶ 44; PSOF ¶ 44).
 6   II.    LEGAL STANDARD
 7          Summary judgment is appropriate when “there is no genuine dispute as to any
 8   material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
 9   56(a). “A party asserting that a fact cannot be or is genuinely disputed must support that
10   assertion by . . . citing to particular parts of materials in the record, including depositions,
11   documents, electronically stored information, affidavits, or declarations, stipulations . . .
12   admissions, interrogatory answers, or other materials,” or by “showing that materials cited
13   do not establish the absence or presence of a genuine dispute, or that an adverse party
14   cannot produce admissible evidence to support the fact.” Id. 56(c)(1)(A), (B). Thus,
15   summary judgment is mandated “against a party who fails to make a showing sufficient to
16   establish the existence of an element essential to that party’s case, and on which that party
17   will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
18          Initially, the movant bears the burden of demonstrating to the Court the basis for the
19   motion and the elements of the cause of action upon which the non-movant will be unable
20   to establish a genuine issue of material fact. Id. at 323. The burden then shifts to the non-
21   movant to establish the existence of material fact. Id. A material fact is any factual issue
22   that may affect the outcome of the case under the governing substantive law. Anderson v.
23   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The non-movant “must do more than simply
24   show that there is some metaphysical doubt as to the material facts” by “com[ing] forward
25   with ‘specific facts showing that there is a genuine issue for trial.’” Matsushita Elec. Indus.
26   Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986) (quoting Fed. R. Civ. P. 56(e)). A
27   dispute about a fact is “genuine” if the evidence is such that a reasonable jury could return
28   a verdict for the non-moving party. Liberty Lobby, Inc., 477 U.S. at 248. The non-movant’s


                                                  -3-
 1   bare assertions, standing alone, are insufficient to create a material issue of fact and defeat
 2   a motion for summary judgment. Id. at 247–48. However, in the summary judgment
 3   context, the Court construes all disputed facts in the light most favorable to the non-moving
 4   party. Ellison v. Robertson, 357 F.3d 1072, 1075 (9th Cir. 2004).
 5          At the summary judgment stage, the Court’s role is to determine whether there is a
 6   genuine issue available for trial. There is no issue for trial unless there is sufficient evidence
 7   in favor of the non-moving party for a jury to return a verdict for the non-moving party.
 8   Liberty Lobby, Inc., 477 U.S. at 249–50. “If the evidence is merely colorable, or is not
 9   significantly probative, summary judgment may be granted.” Id. (citations omitted).
10          A.      Admissibility of Evidence at the Summary Judgment Stage
11          Although previously silent on the issue of admissibility of evidence at summary
12   judgment, the 2010 revision to Federal Rule of Civil Procedure (“Federal Rule”) 56
13   clarified that “materials cited to support or dispute a fact need only be capable of being
14   ‘presented in a form that would be admissible in evidence.’” LSR Consulting, LLC v. Wells
15   Fargo Bank, N.A., 835 F.3d 530, 534 (5th Cir. 2016) (quoting Fed. R. Civ. P. 56(c)(2));
16   see also Maurer v. Indep. Town, 870 F.3d 380, 384 & n.1 (5th Cir. 2017) (noting that the
17   2010 amendment effectively overruled prior Fifth Circuit precedent that required
18   admissible evidence to oppose summary judgment).
19          Consistent with the applicable Federal Rules, the Ninth Circuit historically applies
20   a double standard to the admissibility requirement for evidence at the summary judgment
21   stage. See 10B Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice
22   & Procedure § 2738 (3d ed. 1998). With respect to the movant’s evidence offered
23   in support of a motion for summary judgment, Ninth Circuit precedent required that it be
24   admissible both in form and in content. See Canada v. Blains Helicopters, Inc., 831 F.2d
25   920, 925 (9th Cir. 1987) (“This court has consistently held that documents which have not
26   had a proper foundation laid to authenticate them cannot support a motion for summary
27   judgment” (emphasis added); Hamilton v. Keystone Tankship Corp., 539 F.2d 684, 686
28   (9th Cir. 1976) (“Exhibits which have not had a proper foundation laid to authenticate them


                                                   -4-
 1   cannot support a motion for summary judgment” (emphasis added)). “Because verdicts
 2   cannot rest on inadmissible evidence and a grant of summary judgment is a determination
 3   on the merits of the case, it follows that the moving party’s affidavits must be free of
 4   hearsay.” Burch v. Regents of Univ. of California, 433 F. Supp. 2d 1110, 1121 (E.D. Cal.
 5   2006) (internal quotation marks and citations omitted; emphasis in original).
 6          With respect to the non-movant’s evidence offered in opposition to a motion for
 7   summary judgment, the Ninth Circuit stated that the proper inquiry is not the admissibility
 8   of the evidence’s form, but rather whether the contents of the evidence are admissible.
 9   Fraser v. Goodale, 342 F.3d 1032, 1036–37 (9th Cir. 2003) (holding that, at summary
10   judgment, the district court should consider unsworn, inadmissible hearsay statements
11   written by the plaintiff in a diary about her diabetes symptoms to support an ADA
12   discrimination claim); see also Celotex Corp., 477 U.S. at 324 (“We do not mean that
13   the nonmoving party must produce evidence in a form that would be admissible at trial in
14   order to avoid summary judgment” (emphasis added)). Accordingly, the Ninth Circuit
15   consistently holds that a non-movant’s hearsay evidence may establish a genuine issue of
16   material fact precluding a grant of summary judgment. See Fraser, 342 F.3d at 1036-
17   37; Carmen v. S.F. Unified Sch. Dist., 237 F.3d 1026, 1028-29 (9th Cir. 2001) (reasoning
18   that, at summary judgment in an employment discrimination suit, a plaintiff’s declaration
19   that a school official “did make [an inflammatory] statement would be enough to establish
20   a genuine issue of fact” despite concerns over hearsay and double hearsay). Thus,
21   “[m]aterial in a form not admissible in evidence may be used to avoid . . . summary
22   judgment[.]” Tetra Techs., Inc. v. Harter, 823 F. Supp. 1116, 1120 (S.D.N.Y. 1993)
23   (emphasis in original)).
24          Additionally, “unlike objections to foundation and hearsay, objections that evidence
25   is not relevant or is misleading are superfluous at the summary judgment stage.” Quanta
26   Indem. Co. v. Amberwood Dev. Inc., No. CV-11-01807-PHX-JAT, 2014 WL 1246144, at
27   *2–3 (D. Ariz. Mar. 26, 2014) (internal quotation marks and citations omitted).
28   “‘Objections to evidence on the ground that it is irrelevant, speculative, and/or


                                                -5-
 1   argumentative, or that it constitutes an improper legal conclusion are all duplicative of the
 2   summary judgment standard itself’ and are thus ‘redundant’ and unnecessary to consider
 3   here.” Patterson v. Reliance Standard Life Ins. Co., 986 F. Supp. 2d 1140, 1144 (C.D. Cal.
 4   2013) (quoting Burch, 433 F. Supp. 2d at 1119).
 5   III.   PRELIMINARY ISSUES
 6          A.     Defendant’s Evidentiary Objections
 7          As a preliminary matter, Defendant objects to several of Plaintiff’s exhibits and
 8   statements of fact (or evidence underlying the statements) on the grounds that they are
 9   inadmissible. (Doc. 69 at 1–3).2 As detailed herein, however, a non-moving party may
10   establish a genuine issue of material fact at the summary judgment stage by relying on
11   evidence that is not in an admissible form. See supra Part II(A). To the extent Plaintiff
12   relies on hearsay evidence to support her claims at this stage, that evidence “could be
13   presented in an admissible form at trial—namely, the plaintiff [or appropriate individual]
14   could testify from her personal knowledge.” Cook v. Lee, No. CV-17-02569-PHX-DGC
15   (JFM), 2019 WL 2525373, at *3 (D. Ariz. June 19, 2019) (citing Fraser, 342 F.3d at 1036).
16   Accordingly, Defendant’s evidentiary objections are overruled without prejudice to raise
17   any appropriate objections at trial. Just as Defendant’s Reply (Doc. 69) “attempt[s] to
18   object” to various facts offered by Plaintiff “in the context of its legal argument,” the Court
19   will do the same in its analysis. (Doc. 69 at 3).3
20          B.     Derivative Claims
21          Next, Defendant points out that the operative Complaint (Doc. 25) “does not allege
22   facts to support any claim by Plaintiff’s husband, Paul Lucas, and [it] does not assert any
23   claim personal to him.” (Doc. 57 at 7). Plaintiffs confirm that “[Paul] Lucas has not and
24   did not intend to bring a derivative claim.” (Doc. 62 at 2). Consequently, “[Plaintiff]
25          2
             Specifically, Defendant objects to Plaintiff’s Exhibits 3, 4, 5, and 8 on the grounds
     that each exhibit lacks foundation and contains inadmissible hearsay. (See Doc. 69 at 1).
26
            3
             The Court notes that “statements in declarations based on speculation or improper
27   legal conclusions, or argumentative statements, are not facts and likewise will not be
     considered on a motion for summary judgment. Objections on any of these grounds are
28   simply superfluous in this context.” Burch, 433 F. Supp. 2d at 1119.


                                                  -6-
 1   concedes that [Paul] Lucas’s claim . . . should be dismissed.” (Id.). To the extent the
 2   Complaint (Doc. 25) could be read to state a claim by Paul Lucas, Defendant is entitled to
 3   summary judgment on any such claim brought by Paul Lucas.
 4          C.     Punitive Damages
 5          Additionally, the Complaint (Doc. 25) seeks punitive damages for Counts I through
 6   VI. (See Doc. 25 at 10–14). Defendant points out that “[t]he only defendant here is Tempe
 7   Union High School District,” and “[p]ublic entities are not subject to punitive damages
 8   under federal or state law.” (Doc. 57 at 14 (citing 42 U.S.C. § 1981a(b)(1); Ariz. Rev. Stat.
 9   § 12-820.04)). Likewise, Plaintiff “concedes” that “the punitive damages claim should be
10   dismissed.” (Doc. 62 at 2). Accordingly, the Court finds that Defendant—a public entity
11   cannot be subject to punitive damages in this case.
12          D.     Pinpoint Citations
13          Finally, Defendant argues that Plaintiff’s Response (Doc. 62) violates Federal Rule
14   56(c)(1)(A) by failing to cite “particular parts of materials in the record” in “asserting that
15   a fact cannot be or is genuinely disputed.” (See Doc. 69 at 3–4 (citing Fed. R. Civ. P.
16   56(c)(1)(A)). Here, Plaintiff states in her Response (Doc. 62) that she “presented
17   admissible relevant evidence in her [PSOF, ] which is incorporated herein by reference
18   because of page limits.” (Doc. 62 at 5). Plaintiff then fails to provide any pinpoint citations
19   to particular parts of the record throughout her entire Response (Doc. 62). (See generally
20   id.). Page limits do not excuse a party from providing pinpoint citations in the body of a
21   brief or memorandum. See Fed. R. Civ. P. 56(c)(1)(A). Defendant argues that “[t]his
22   omission alone should entitle Defendant to summary judgment.” (Doc. 69 at 3). Federal
23   Rule 56(c)(3) states that “[t]he court need consider only the cited materials, but it may
24   consider other materials in the record.” Fed. R. Civ. P. 56(c)(3). Despite Plaintiff’s failure
25   to comply with the Federal Rules or Local Rules regarding citations, the Court nevertheless
26   “cull[s] through the record to try to locate evidence for Plaintiff on each claim” where it
27   may be found. (Doc. 69 at 4); see supra n.1.4
28          4
             While the Court, in its discretion, chose to do so in this instance, it notes that it is
     under no obligation to consider materials not cited with particularly in the future. Mason v.

                                                  -7-
 1   IV.    DISCUSSION
 2          Plaintiff asserts four types of claims on the basis of race under Title VII of the Civil
 3   Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), and 42 U.S.C. § 1981: hostile
 4   work environment, disparate treatment, retaliation, and failure to hire. (See Doc. 25 at 2).
 5   Plaintiff also asserts a single claim under 29 U.S.C. § 623 for failure to hire on the basis of
 6   age. (See id.). “The Court notes at the outset that legal principles applicable to the Title VII
 7   claims apply with equal force to the claims brought under § 1981.” See Newton v. Suncrest
 8   Healthcare Ctr., LLC, No. CV-08-711-PHX-DGC, 2009 WL 4151180, at *1 (D. Ariz. Nov.
 9   23, 2009) (citing Fonseca v. Sysco Food Servs. of Ariz., Inc., 374 F.3d 840, 851 (9th Cir.
10   2004) (disparate treatment)); Mannatt v. Bank of Am., NA, 339 F.3d 792, 798, 800–01 (9th
11   Cir. 2003) (hostile work environment and retaliation)).
12          A.     Disparate Treatment Claims (Counts I and VI)
13          Plaintiff asserts disparate treatment claims under 42 U.S.C. § 1981 and Title VII.
14   (See Doc. 25 at 2 (Counts I and VI, respectively)).
15                 1.      Legal Standard
16          Title VII makes it unlawful for an employer to discriminate against any individual
17   with respect to her “compensation, terms, conditions, or privileges of employment, because
18   of such individual’s race[.]” 42 U.S.C. § 2000e–2(a)(1). “Similarly, § 1981 prohibits [race]
19   discrimination in the ‘benefits, privileges, terms and conditions’ of employment.” Surrell
20   v. Cal. Water Serv. Co., 518 F.3d 1097, 1103 (9th Cir. 2008) (quoting 42 U.S.C. §
21   1981(b)).5
22          Under the United States Supreme Court’s McDonnell Douglas burden-shifting
23   framework, a plaintiff carries the initial burden to establish “a prima facie case of racial
24
     Ryan, No. CV 17-08098-PCT-DGC (MHB), 2019 WL 1382468, at *2 (D. Ariz. Mar. 27,
25   2019) (citing Fed. R. Civ. P. 56(c)(3); and doing the same).
26          5
             “Claims of disparate treatment arising under Title VII and section 1981 are parallel
     because both require proof of intentional discrimination. The same standards are used to
27   prove both claims, and facts sufficient to give rise to one are sufficient to give rise to the
     other.” Lowe v. City of Monrovia, 775 F.2d 998, 1010 (9th Cir. 1985) (internal citations
28   omitted).


                                                  -8-
 1   discrimination.” Scott v. City of Phoenix, No. CV-09-0875-PHX-JAT, 2011 WL 3159166,
 2   at *4 (D. Ariz. July 26, 2011) (quoting McDonnell Douglas Corp. v. Green, 411 U.S. 792,
 3   802 (1973)). “Absent direct evidence of discrimination,” as here, “a Title VII plaintiff may
 4   prove [her] case through circumstantial evidence, following the burden-shifting framework
 5   established in McDonnell Douglas.” Lyons v. England, 307 F.3d 1092, 1112 (9th Cir.
 6   2002). To establish a prima facie case under Title VII, the plaintiff must show:
 7                 (1) that the plaintiff belongs to a class of persons protected by
                   Title VII; (2) that the plaintiff performed his or her job
 8                 satisfactorily; (3) that the plaintiff suffered an adverse
                   employment action; and (4) that the plaintiff’s employer
 9                 treated the plaintiff differently than a similarly situated
                   employee who does not belong to the same protected class as
10                 the plaintiff.
11          Cornwell v. Electra Cent. Credit Union, 439 F.3d 1018, 1028 (9th Cir. 2006) (citing
12   McDonnell Douglas, 411 U.S. at 802).
13          The burden then shifts to the defendant to articulate some “legitimate,
14   nondiscriminatory reason” for the challenged employment action. Id. If the defendant
15   carries its burden, then the plaintiff “is afforded an opportunity to demonstrate that the
16   assigned reason was a pretext or discriminatory in its application.” Washington v. Garrett,
17   10 F.3d 1421, 1432 (9th Cir. 1993), as amended on denial of reh’g (Jan. 26, 1994) (internal
18   quotation marks and citation omitted). “At the summary judgment stage, the plaintiff does
19   not have to prove that the [defendant’s] reason for firing her was pretext for discrimination,
20   but the plaintiff must introduce evidence sufficient to raise a genuine issue of material fact
21   as to whether the [defendant’s] reason was pretextual.” Drottz v. Park Electrochemical
22   Corp., No. CV 11-1596-PHX-JAT, 2013 WL 6157858, at *6 (D. Ariz. Nov. 25, 2013)
23   (citing Coleman v. Quaker Oats Co., 232 F.3d 1271, 1282 (9th Cir. 2000)).
24                 2.     Analysis
25                        a.      Prima Facie Case
26          First, it is undisputed that Plaintiff is African-American. (DSOF ¶ 1; PSOF ¶ 1).
27   Thus, it is undisputed that Plaintiff belongs to a class of persons protected by Title VII. See
28   42 U.S.C. § 2000e–2(a)(1).


                                                  -9-
 1          Second, it is undisputed that Plaintiff received positive performance evaluations at
 2   the beginning of her employment. (DSOF ¶¶ 9–11; PSOF ¶¶ 9–11). Beginning in 2016,
 3   Defendant contends that Plaintiff’s performance began to decline. (DSOF ¶ 12).
 4   Conversely, Plaintiff contends that “students and teachers were praising [her]
 5   performance” throughout her employment, and she only received negative performance
 6   evaluations after she applied, and was not selected, for the student services position. (PSOF
 7   ¶ 12 (citing Doc. 67-7 at 3, 9 (noting that Plaintiff received an “Employee of the Month”
 8   award from staff in 2017))). Plaintiff continues that these negative evaluations were based
 9   on “untrue statements” from Plaintiff’s Hispanic co-workers who were agitated by her
10   efforts to obtain the student services position over a Hispanic applicant. (PSOF ¶ 12 (citing
11   Doc. 67-7 at 3)). Thus, the Court finds that Plaintiff makes a prima facie showing of
12   satisfactory performance. See Ellison, 357 F.3d at 1075. Defendant’s conflicting depiction
13   demonstrates that there is a disputed issue of fact regarding Plaintiff’s level of performance.
14          Third, “[f]or claims of disparate treatment under Title VII, an adverse employment
15   action is one that materially affects the compensation, terms, conditions, or privileges of
16   employment.” Campbell v. Hawaii Dep’t of Educ., 892 F.3d 1005, 1012 (9th Cir. 2018)
17   (internal quotation marks and citation omitted). Here, Defendant concedes that Plaintiff
18   alleges “three actions that could qualify as ‘adverse employment actions’: (a) Plaintiff was
19   not selected for the Student Services position, (b) she was given unfair write-ups and was
20   placed on a PIP, and (c) her contract was not renewed.” (Doc. 57 at 7–8). “The Court agrees
21   that each of the actions constituted an adverse employment action under Title VII.” See,
22   e.g., France v. Johnson, 795 F.3d 1170, 1172 (9th Cir. 2015), as amended on reh’g (Oct.
23   14, 2015) (reasoning that a plaintiff established a prima facie case of discrimination when
24   not selected for a promotion); E.E.O.C. v. Evergreen All. Golf Ltd., LP, No. CV 11-0662-
25   PHX-JAT, 2013 WL 4478870, at *10 (D. Ariz. Aug. 21, 2013) (“placing [the plaintiff] on
26   a PIP was an adverse employment action”); Okonkwo v. Arizona State Univ., No. CIV 01-
27   1231-PHX-SRB, 2003 WL 26117561, at *9 (D. Ariz. Dec. 22, 2003), aff’d, 124 Fed. Appx.
28   510 (9th Cir. 2005) (“the expiration of a contract without renewal . . . likely would be


                                                 - 10 -
 1   considered an adverse employment action”). Accordingly, Plaintiff satisfies the third prong
 2   of a prima facie case under Title VII.
 3          Fourth, Plaintiff argues that she was treated differently than her Hispanic co-
 4   workers based on her race. (See Doc. 62 at 14). Regarding the Student Services position,
 5   Defendant argues that Plaintiff was not similarly situated to the Hispanic individual who
 6   got the job because “Spanish fluency was a job requirement, and Plaintiff does not speak
 7   Spanish.” (Doc. 57 at 8 (Defendant does not provide a citation for this point in its
 8   Motion)).6 Conversely, Plaintiff “denies that Spanish was a requirement” and states that
 9   Defendant “advertised the job as Spanish preferred but not required.” (PSOF ¶ 24 (citing
10   Doc. 67-7 at 7)). Moreover, Plaintiff contends that the individual hired over her for the
11   Student Services position “did not speak fluent Spanish and asked for help with [] Spanish.”
12   (PSOF ¶ 24). Plaintiff next claims that the successful candidate’s immediate predecessor
13   also did not speak Spanish. (Id.). Defendant represents that the individual it hired for the
14   position “was nearly fluent in Spanish,” which does not meet its own purported
15   requirement of fluency. (Doc. 57 at 8 (emphasis added)).7 The Court finds that there are
16   disputed issues of fact regarding the job requirements for the Student Services position and
17   qualification distinctions between Plaintiff and the successful candidate.8 In viewing the
18   evidence in the light most favorable to Plaintiff, the Court finds that Plaintiff makes a prima
19   facie case that she was treated differently than the successful Student Services candidate
20
            6
              At oral argument, however, Defendant’s counsel stated that Defendant “preferred
21   … someone in that position to be able to speak Spanish.” (Oral Argument Transcript
     (“Tr.”) at 42:8–9 (emphasis added)). The Court observes this is inconsistent with
22   Defendant’s briefing. (Compare id., with Doc. 57 at 3, 8 (stating that Spanish fluency was
     a “requirement”)).
23
            7
               At oral argument, Defendant similarly conceded that the individual it hired over
24   Plaintiff “is not fluent, but [is] conversational.” (Tr. at 42:11 (emphasis added)).
25          8
              The parties also present different positions on which computer programs the
     position required candidates be familiar with. (Compare PSOF ¶ 24 (“The most important
26   aspect of the job was knowledge of a computer program called Synergy . . . [the
     interviewer] did not [ask] about Microsoft”), with Doc. 57 at 8 (arguing that the successful
27   candidate also got the position because the candidate “knew different computer programs”
     than Plaintiff), and Doc. 68 at 6 (citing the successful candidate’s “knowledge of . . . the
28   entire Microsoft Office suite” as a distinguishing credential)).


                                                 - 11 -
 1   who does not belong to her protected class.
 2          Regarding the PIP, Plaintiff contends that her Hispanic co-workers engaged in the
 3   same conduct without facing similar discipline. (See Doc. 62 at 14). Defendant contends
 4   that Plaintiff was written up and placed on a PIP, in part, because “no one socialized or
 5   misused their cell phone as much as Plaintiff did.” (Doc. 69 at 5). Conversely, Plaintiff
 6   contends that “[h]er Hispanic coworkers could socialize, freely use their cell phones and
 7   take notes without being written up.” (Doc. 62 at 14 (citing Doc. 68-1 at 5 (a former co-
 8   worker supports Plaintiff’s contention that she was not “on her personal calls in an
 9   excessive manner”))). The Court finds that there are disputed issues of fact regarding
10   Plaintiff’s conduct in the workplace and how Plaintiff’s conduct compares to that of her
11   Hispanic co-workers who were not disciplined for the alleged conduct.
12          Regarding the non-renewal of Plaintiff’s contract, Defendant contends that
13   “Plaintiff cannot establish that she was doing her job satisfactorily when she was non-
14   renewed[, which] defeats her disparate treatment claim.” (Doc. 57 at 8). Consistent with
15   the reasoning herein, the finding that there is a disputed issue of fact regarding Plaintiff’s
16   performance defeats the premise of Defendant’s argument. See supra Part IV(A)(2)(a).9 In
17   viewing the evidence in the light most favorable to Plaintiff, the Court finds that Plaintiff
18   establishes all four elements of a prima facie case of disparate treatment under Title VII.
19                        b.     Burden-Shifting Framework
20          In analyzing Plaintiff’s prima facie case, the Court examined the “legitimate,
21   nondiscriminatory reasons” provided by Defendant for the challenged employment actions.
22   Cornwell, 439 F.3d at 1028; see also supra Part IV(A)(2)(a). Specifically, Defendant
23   argues that Plaintiff was not selected for the Student Services position because she lacked
24   the required skills possessed by the successful candidate. (See Doc. 57 at 8). Plaintiff,
25   however, contends that Spanish fluency was not required and that the successful candidate
26   was nonetheless not fluent in Spanish either. (PSOF ¶ 24). The Court cannot conclude
27          9
             Plaintiff also provides an example of another co-worker whose contract was
     renewed despite being on a PIP, and a Hispanic co-worker who was transferred to another
28   school “when issue[s] arose with his work,” rather than non-renewed. (Doc. 62 at 8).


                                                 - 12 -
 1   which position is most credible at the summary judgment stage, particularly without a copy
 2   of a job description. See Liberty Lobby, Inc., 477 U.S. at 255 (“Credibility determinations,
 3   the weighing of the evidence, and the drawing of legitimate inferences from the facts are
 4   jury functions, not those of a judge” at the summary judgment stage). Accordingly, the
 5   Court finds that Plaintiff raises a genuine issue of material fact as to whether Defendant’s
 6   proffered reason for selecting another candidate for the Student Services position was
 7   pretextual. See Drottz, 2013 WL 6157858, at *6 (citation omitted).
 8          Similarly, Plaintiff raises genuine issues of fact as to Defendant’s “legitimate,
 9   nondiscriminatory reasons” for placing Plaintiff on a PIP and not renewing her contract,
10   respectively. Cornwell, 439 F.3d at 1028; see also supra Part IV(A)(2)(a). First, Plaintiff
11   contends that she acted in like manner with her Hispanic co-workers—with the support of
12   a corroborating witness—who were not placed on PIPs and did not receive discipline for
13   similar actions. (See Doc. 62 at 14 (citing Doc. 68-1 at 5)). Next, in an effort to negate
14   Defendant’s position that performance was the reason for her non-renewal, Plaintiff
15   contends that her performance was indeed satisfactory, and complaints were based on false
16   information provided by her Hispanic co-workers. (See PSOF ¶ 12 (citing Doc. 67-7 at 3
17   9)). Accordingly, the Court finds that Defendant is not entitled to summary judgment on
18   Plaintiff’s disparate treatment claims.10
19          B.      Hostile Work Environment Claims (Counts I and VI)
20          Plaintiff similarly asserts hostile work environment claims under 42 U.S.C. § 1981
21   and Title VII. (See Doc. 25 at 2 (Counts I and VI, respectively)).11
22          10
              Additionally, Defendant argues that “the actors who non-renewed Plaintiff were
     the same actors who had hired her,” thus creating a “strong inference” of no discriminatory
23   motive. (Doc. 57 at 9 (citing Bradley v. Harcourt, Brace & Co., 104 F.3d 267, 270 (9th
     Cir. 1996) (holding that a strong inference applies when “both actions occur within a short
24   period of time;” there, the first action occurred in April with the adverse action occurring
     the same August))). Here, Plaintiff was non-renewed “three years” after she was initially
25   hired by Defendant and there was at least some turnover among those involved in the
     interviewing and non-renewal processes. (See id. at 2, 9 (the Assistant Principal who
26   interviewed Plaintiff appeared to no longer be involved at the point at which Plaintiff was
     non-renewed and the new Assistant Principal, who did not interview Plaintiff, was directly
27   involved with the non-renewal decision)). Accordingly, the Court finds this inference does
     not overcome the genuine issues of fact identified herein.
28
            11
                 Although the Complaint (Doc. 25) does not distinguish between Plaintiff’s

                                                 - 13 -
 1                 1.     Legal Standard
 2          To prevail on a hostile work environment claim on the basis of race, a plaintiff must
 3   show: “(1) that [s]he was subjected to verbal or physical conduct of a racial [] nature; (2)
 4   that the conduct was unwelcome; and (3) that the conduct was sufficiently severe or
 5   pervasive to alter the conditions of the plaintiff’s employment and create an abusive work
 6   environment.” Vasquez v. Cnty. of Los Angeles, 349 F.3d 634, 642 (9th Cir. 2003), as
 7   amended (Jan. 2, 2004) (citation omitted). “The working environment must both
 8   subjectively and objectively be perceived as abusive.” Fuller v. City of Oakland, Cal., 47
 9   F.3d 1522, 1527 (9th Cir. 1995), as amended (Apr. 24, 1995). To determine if the conduct
10   was sufficiently severe or pervasive to support a claim, “the Court should look at all the
11   circumstances; including, the frequency of the discriminatory conduct, the severity of the
12   conduct, whether the conduct is physically threatening or humiliating; and whether the
13   conduct unreasonably interferes with employee’s work performance.” Drottz, 2013 WL
14   6157858, at *10 (citing Faragher v. City of Boca Raton, 524 U.S. 775, 787–88 (1998)).
15                 2.     Analysis
16          Here, Plaintiff provides several examples of conduct that she argues gave rise to a
17   hostile work environment. Specifically, Plaintiff claims that her co-workers excluded her
18   from office events, spoke Spanish to each other in the office—which she did not speak—
19   and looked at her and laughed, and left a photograph of Hispanic co-workers on her desk
20   labeled, “Smile every day, 100 Burrito Nation.” (See Doc. 57 at 9–10; PSOF ¶ 19). Plaintiff
21   states that she “believed her co-workers placed the ‘Burrito Nation’ picture on her
22   workstation as part of a plan to get rid of her” in delineating who was and was not (her)
23   part of the group. (PSOF ¶ 19; DSOF ¶ 19 (Plaintiff testified in her deposition that the
24   caption “meant that Hispanics rule, that ‘we’re 100 percent Hispanic nation, and you’re not
25   one of us.’”)).12 Plaintiff claims that the allegedly unwelcomed acts occurred only after she
26   “hostile work environment and/or disparate treatment” claims, the Court will do so herein.
     (See Doc. 25 at 2).
27
            12
              The Ninth Circuit periodically uses the website “Urban Dictionary” to provide
28   additional context for slang terms. See, e.g., Bikram’s Yoga Coll. of India, L.P. v. Evolation
     Yoga, LLC, 803 F.3d 1032, 1044 n.13 (9th Cir. 2015). Urban Dictionary defines the term

                                                 - 14 -
 1   applied for the Student Services position ultimately attained by a Hispanic individual.
 2   (PSOF at 17–18). Plaintiff continues that her co-workers advanced their alleged plan to rid
 3   her from the office by lodging false complaints against her, which led to contentious
 4   meetings. (PSOF ¶¶ 13, 23).
 5                        a.     Elements (1) and (2)
 6          First, Plaintiff implicitly argues that the conduct at issue was of a “racial nature” by
 7   the fact that she was the only African-American in the office and all of the co-workers who
 8   allegedly targeted her are Hispanic. (PSOF at 13). Next, Plaintiff argues that the conduct
 9   was unwelcomed based on her complaints to management regarding the “Burrito Nation”
10   picture and other alleged instances of bullying, which Plaintiff claims were disregarded
11   without proper consideration or remedial action. (PSOF at 18). Plaintiff further alleges the
12   conduct was so unwelcomed that she “took physically ill” as a result of workplace
13   confrontations and “began seeing a therapist to cope with the hostility at work.” (PSOF at
14   19). Defendant does not substantively contest Plaintiff’s arguments as to the first two
15   elements, but rather confines its arguments to the third element of hostile work
16   environment claims. (See Doc. 57 at 9–10). Accordingly, the Court finds that Plaintiff
17   satisfies the first two elements of her hostile work environment claims at this stage.
18                        b.     Element (3)
19          As to the third element, Defendant argues that “[t]hese incidents do not come close
20   to the severe, pervasive conduct required to support a hostile work environment claim.”
21   (Doc. 57 at 10). “In assessing whether a work environment is sufficiently hostile, the
22   [C]ourt examines the frequency of the discriminatory conduct; its severity; whether it is
23   physically threatening or humiliating, or a mere offensive utterance; and whether it
24   unreasonably interferes with an employee’s work performance.” Reynaga v. Roseburg
25   Forest Products, 847 F.3d 678, 687 (9th Cir. 2017) (internal quotation marks and citation
26   omitted). “The required level of severity or seriousness varies inversely with the
27
     “100” as follows: “to stay true; to be real; straight up.” 100, Urban Dictionary,
28   https://www.urbandictionary.com/define.php?term=100 (last visited June 20, 2019).


                                                 - 15 -
 1   pervasiveness or frequency of the conduct.” Nichols v. Azteca Rest. Enters., Inc., 256 F.3d
 2   864, 872 (9th Cir. 2001) (internal quotation marks and citation omitted). The “objective
 3   severity of harassment should be judged from the perspective of a reasonable person in the
 4   plaintiff’s position, considering ‘all the circumstances.’” Id. at 872 (citing Oncale v.
 5   Sundowner Offshore Servs., Inc., 523 U.S. 75, 81–82 (1998)).
 6          Defendant points out that “Title VII is not ‘a general civility code for the American
 7   workplace.’” Porter v. California Dept. of Corr., 419 F.3d 885, 893 (9th Cir. 2005)
 8   (quoting Oncale, 523 U.S. at 80). “Simple teasing, offhand comments, and isolated
 9   incidents (unless extremely serious) are not sufficient to create an actionable claim under
10   Title VII, but the harassment need not be so severe as to cause diagnosed psychological
11   injury.” Reynaga, 847 F.3d at 687 (internal quotation marks and citation omitted). “It is
12   enough if such hostile conduct pollutes the victim’s workplace, making it more difficult
13   for her to do her job, to take pride in her work, and to desire to stay in her position.” Id.
14   (internal quotation marks and citation omitted).
15          Several of the incidents Plaintiff raises bear on civility, rather than actionable
16   employment discrimination. The Ninth Circuit has held that excluding a co-worker from
17   office events, in isolation, does not rise to the level of actionable discrimination. See, e.g.,
18   Brooks v. City of San Mateo, 229 F.3d 917, 929 (9th Cir. 2000) (“Because an employer
19   cannot force employees to socialize with one another, ostracism suffered at the hands of
20   coworkers cannot constitute an adverse employment action” (citing Strother v. Southern
21   Cal. Permanente Med. Group, 79 F.3d 859 (9th Cir. 1996) (“mere ostracism in the
22   workplace is not enough to show an adverse employment decision”))). Likewise, the fact
23   that Plaintiff’s Hispanic co-workers allegedly made fun of Plaintiff by speaking Spanish to
24   each other and laughing in front of Plaintiff does not rise to the level of a Title VII violation.
25   See, e.g., Manatt v. Bank of Am., NA, 339 F.3d 792, 798 (9th Cir. 2003) (finding that
26   occasional, race-based jokes told behind the back of a minority employee—“while
27   offensive and inappropriate”—were insufficient to support a hostile work environment
28   claim); Jordan v. Clark, 847 F.2d 1368, 1374–75 (9th Cir. 1988) (finding no hostile work


                                                   - 16 -
 1   environment where “off-color” jokes were told in workplace).
 2          Conversely, Plaintiff argues that the fact that she was repeatedly singled out as the
 3   only member of her race in the office contributed to a hostile work environment. (See Doc.
 4   62 at 13). Plaintiff cites the “Burrito Nation” incident as a turning point in her employment
 5   experience. (PSOF ¶ 20 (Plaintiff “took the Burrito Nation [picture] as a threat”)). While
 6   Plaintiff described the incident as an act of “bullying,” Defendant does nothing to provide
 7   an alternative explanation for the photograph beyond announcing that its investigation
 8   concluded that “the photograph was neither discriminatory nor bullying towards Plaintiff.”
 9   (Doc. 57 at 12; see also Doc. 69 at 8 n.4). In viewing the evidence in the light most
10   favorable to Plaintiff, and without the benefit of an alternative explanation, the Court
11   cannot conclude that the “Burrito Nation” photograph would not be seen as discriminatory
12   to a reasonable person in Plaintiff’s position.
13          Next, Plaintiff contends that following her complaints of the “Burrito Nation”
14   incident, the District Associate Superintendent only “half-heartedly conducted an
15   investigation into [Plaintiff’s] complaints” and did not interview principal actors who were
16   members of his same race. (Doc. 62 at 6). In turn, Plaintiff’s Hispanic co-workers allegedly
17   “began keeping false notes on [Plaintiff’s] workday,” which turned into complaints against
18   Plaintiff, “hostile meetings” with supervisors, and Defendant placing Plaintiff on a PIP.
19   (Id. at 7; see also PSOF ¶ 21; Doc. 67-2 at 2–15). At one such meeting, Plaintiff contends
20   that a superior “became physically threatening to the point where [another superior] had to
21   restrain [the first].” (Doc. 62 at 13). Plaintiff argues that she was specifically singled out
22   for placement on a PIP and subjected to different rules than her Hispanic co-workers, which
23   included an order that she not speak to a friendly co-worker. (Id. at 6 (Plaintiff’s supervisors
24   “made special rules that applied only to her,” while her Hispanic co-workers allegedly
25   engaged in similar activities without discipline)). The negative health effects Plaintiff
26   suffered further demonstrates the severity of the conduct. (See PSOF at 19); see also
27   Reynaga, 847 F.3d at 687.
28          All together, the confluence of circumstances demonstrates the pervasiveness of the


                                                  - 17 -
 1   allegedly discriminatory conduct. See Drottz, 2013 WL 6157858, at *10. The fact that
 2   Plaintiff was the only African-American in her office and subjected to allegedly hostile
 3   conduct also strengthens her claim. See, e.g., Cornwell, 439 F.3d at 1023 (reversing a grant
 4   of summary judgment on a racial discrimination claim, in part based on the fact that the
 5   plaintiff was singled out as the “only African American member” of her work team);
 6   Washington, 10 F.3d at 1434 (finding “that an atmosphere of racial tension existed in the
 7   office” to support an employment discrimination action when the plaintiff was singled out
 8   as “the only black person” in an office where members of other races were allegedly treated
 9   more favorably). Viewing the evidence in the light most favorable to Plaintiff, the Court
10   finds that a reasonable trier of fact could conclude that the conduct endured by Plaintiff
11   was sufficiently severe or pervasive to create a hostile work environment. Accordingly,
12   Defendant is not entitled to summary judgment on Plaintiff’s hostile work environment
13   claims.
14          C.     Failure to Hire Claims on the Basis of Race (Counts III and IV)
15          Next. Plaintiff asserts claims for “failure to hire based upon race” under 42 U.S.C.
16   § 1981 and Title VII. (See Doc. 25 at 2 (Counts III and IV, respectively)). These claims are
17   functionally identical to Plaintiff’s disparate treatment claims because “a claim for failure
18   to hire [is] based on disparate treatment.” Ting v. Adams & Associates, Inc., No. 2:16-CV-
19   01309-TLN-KJN, 2017 WL 4422508, at *5 (E.D. Cal. Oct. 5, 2017); see also Carroll v.
20   City of Tempe, No. 2:10-CV-01425 JWS, 2010 WL 5343311, at *2 (D. Ariz. Dec. 22, 2010)
21   (addressing a claim for “failure to promote” as a disparate treatment claim).
22          “A court may dismiss duplicative claims in its discretion.” W. Veg-Produce, Inc. v.
23   Lexy Group, No. 2:18-CV-00180-ODW (AGRs), 2018 WL 1804689, at *5 (C.D. Cal. Apr.
24   16, 2018) (citation omitted); see also Wultz v. Islamic Republic of Iran, 755 F. Supp. 2d 1,
25   81 (D.D.C. 2010) (“As a matter of judicial economy, courts should dismiss a claim if it is
26   duplicative of another claim in the suit.”). Claims are duplicative when they “stem from
27   identical allegations, that are decided under identical legal standards, and for which
28   identical relief is available.” Wultz, 755 F. Supp. 2d at 81; see also Grismore v. Capital


                                                - 18 -
 1   One F.S.B., No. CV 05-2460-PHX-SMM, 2007 WL 841513, at *6 (D. Ariz. Mar. 16, 2007)
 2   (dismissing the duplicative claim upon recognizing an “attempt to yield two separate yet
 3   identical claims out of one incident”). Because Plaintiff relies on the same underlying
 4   adverse employment actions and related allegations to establish her disparate treatment
 5   claims (Counts I and VI) and failure to hire on the basis of race claims (Counts III and IV),
 6   the Court will dismiss the latter claims as duplicative.
 7          D.     Retaliation (Counts II and V)
 8          Plaintiff also asserts retaliation claims under 42 U.S.C. § 1981 and Title VII. (See
 9   Doc. 25 at 2 (Counts II and V, respectively)).
10                 1.      Legal Standard
11          To establish a prima facie case of retaliation under 42 U.S.C. § 1981 or Title VII, a
12   plaintiff must establish: “(1) that [s]he engaged in a protected activity; (2) that [s]he
13   suffered an adverse employment decision; and (3) that a causal link exists between the
14   protected activity and the employment decision.” Romero v. UPS, No. CV 04 1787 PCT
15   JAT, 2007 WL 779693, at *4 (D. Ariz. Mar. 12, 2007) (citing Lyons v. England, 307 F.3d
16   1092, 1118 (9th Cir. 2002)). Notably, “the causal link between the protected activity and
17   the employer's action in a retaliation claim under Title VII must be proved according to
18   traditional principles of but-for causation.” Drottz, 2013 WL 6157858, at *14 (citing Univ.
19   of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013)).
20          “If [the plaintiff] establishes a prima facie case, then the burden shifts to [the
21   defendant] to establish a non-retaliatory reason for the adverse employment decision.” Id.
22   (citing Brooks v. City of San Mateo, 229 F.3d 917, 928 (9th Cir. 2000)). “If [the defendant]
23   offers a legitimate, non-retaliatory reason, then the burden returns to [the plaintiff] to show
24   that the reason is a pretext for retaliation.” Id. (citing Brooks, 229 F.3d at 928).
25                 2.      Analysis
26          First, Plaintiff engaged in a protected activity by filing an EEOC charge. See, e.g.,
27   Gil v. JPMorgan Chase Bank, N.A., No. CIV 07-0181-PHX-SMM, 2009 WL 166930, at
28   *6 (D. Ariz. Jan. 26, 2009) (filing an EEOC charge establishes the first element of a prima


                                                  - 19 -
 1   facie claim for retaliation). Second, Plaintiff suffered the adverse employment actions of
 2   being placed on a PIP and later non-renewed after she filed the EEOC charge. See, e.g.,
 3   Isom v. JDA Software Inc., No. CV-12-02649-PHX-JAT, 2015 WL 3953852, at *11 (D.
 4   Ariz. June 29, 2015) (reasoning that a plaintiff “suffered adverse employment actions when
 5   she was placed on the [PIP]” and later terminated). Third, Plaintiff implicitly argues that
 6   there is a causal link between her filing an EEOC charge and placement on a PIP because
 7   Defendant “did not put her on a PIP until after [Plaintiff] filed an EEOC charge.” (PSOF ¶
 8   42).
 9          “With respect to causation, Plaintiff presents no direct evidence that her complaints
10   or filing of the EEOC charge were the but-for cause of an adverse employment action.”
11   Isom, 2015 WL 3953852, at *12; (see also PSOF). “This raises the issue as to whether
12   temporal proximity alone can support a causal link between a protected activity and an
13   adverse employment action.” Id. While previously sufficient under Ninth Circuit law, the
14   Supreme Court recently clarified “that proximity in time combined with knowledge of the
15   protected activity is insufficient for the Court to find a disputed issue of fact on causation.”
16   Id. (citing Drottz, 2013 WL 6157858, *15 (internal quotation marks omitted)). Because
17   “Plaintiff’s contentions rest entirely on the temporal proximity between these actions and
18   her complaints [and] Plaintiff offers no evidence showing that retaliation was a motivating
19   factor for these actions, much less their but-for cause,” Plaintiff fails to satisfy element
20   three of a prima facia case for retaliation under Title VII. Accordingly, the Court finds that
21   Defendant is entitled to summary judgment on Plaintiff’s claims for retaliation. 13
22          13
               The operative Complaint (Doc. 25) scantly mentions the term “retaliation.” (See
     Doc. 25 at 5, 8). Because Plaintiff did not set forth the facts upon which each specific claim
23   is based, nor does Plaintiff address the specifics of her retaliation claims in her Response
     (Doc. 62), the Court can only hypothesize about the basis for her retaliation claims. (See
24   generally id.).
25           The Court best understands Plaintiff’s retaliation claims to relate to the protected
     activity of filling an EEOC charge because Plaintiff indicates that Defendant acted in
26   “retaliation” after she filed the charge. (See id. at 8). Elsewhere, Plaintiff complains that
     Defendant’s inability to take sufficient action “to rectify [Plaintiff’s] situation” in response
27   to Plaintiff’s complaints was a form of “retaliation against employees that report bullying.”
     (Id. at 5). To the extent Plaintiff alleges Defendant retaliated against Plaintiff for reporting
28   discrimination elsewhere by failing to act with appropriate swiftness or sternness, the Court
     finds that such a response by Defendant does not rise to the level of an adverse employment

                                                  - 20 -
 1            E.       Failure to Hire Claim on the Basis of Age (Count VII)
 2            Finally, Plaintiff asserts a claim for “failure to hire based upon age” under the Age
 3   Discrimination in Employment Act of 1967, 29 U.S.C. § 623 (“ADEA”). (See Doc. 25 at
 4   2 (Count VII)).
 5                     1. Legal Standard
 6            The ADEA makes it “unlawful for an employer to fail or refuse to hire or to
 7   discharge any individual [who is at least forty years of age] . . . because of such individual’s
 8   age.” 29 U.S.C. §§ 623(a)(1), 631(a). In “disparate treatment” cases such as this, where the
 9   plaintiff alleges she was singled out for discrimination, “liability depends on whether the
10   protected trait (under the ADEA, age) actually motivated the employer’s decision. That is,
11   the plaintiff’s age must have actually played a role in the employer’s decision-making
12   process and had a determinative influence on the outcome.” Reeves v. Sanderson Plumbing
13   Prods., Inc., 530 U.S. 133, 141 (2000) (internal quotation marks and citations omitted).
14   Courts “evaluate ADEA claims that are based on circumstantial evidence of discrimination
15   by using the three-stage burden-shifting framework laid out in McDonnell Douglas.” Diaz
16   v. Eagle Produce Ltd. P’ship, 521 F.3d 1201, 1207 (9th Cir. 2008) (citing McDonnell
17   Douglas Corp., 411 U.S. at 792); see supra Part IV(A)(1).
18            “A plaintiff makes out a prima facie case of intentional discrimination under the
19   ADEA if [s]he demonstrates that [s]he was within the protected class of individuals
20   between forty and seventy years of age, that [s]he applied for a position for which [s]he
21   was qualified, and that a younger person with similar qualifications received the position.”
22   Cotton v. City of Alameda, 812 F.2d 1245, 1248 (9th Cir. 1987). Despite the intermediate
23   burden        shifting,   “the   ultimate   burden      of   proof   remains   always   on   [the
24   plaintiff].” Coleman, 232 F.3d at 1281; see also Texas Dep’t. of Cmty. Affairs v.
25   Burdine, 450 U.S. 248, 253 (1981).
26   decision, and thus fails to satisfy prong two of a prime facie case of retaliation. See Day v.
     LSI Corp., 705 Fed. Appx. 539, 541 (9th Cir. 2017) (unpublished) (finding that a district
27   court properly granted summary judgment on a retaliation claim because, even if true, the
     plaintiff did not establish an adverse employment decision through allegations that the
28   defendant “fail[ed] to investigate complaints of discriminatory comments”).


                                                    - 21 -
 1                 2.     Analysis
 2          Here, it is undisputed that Plaintiff is 51 years old. (Doc. 62 at 2). Thus, Plaintiff
 3   falls within the ADEA’s protected class of individuals. See 29 U.S.C. § 631(a). As reasoned
 4   herein, there is a disputed issue of fact as to whether Plaintiff was qualified for the Student
 5   Services position and whether the successful candidate had similar or superior
 6   qualifications. See supra Part IV(A)(2)(a)–(b). It is also undisputed that Defendant believes
 7   the successful Student Services candidate to be younger than Plaintiff. (PSOF ¶ 29 (citing
 8   Doc. 68 at 17 (estimating that the successful candidate was “less than 40 [years old]”))).
 9          Unlike Plaintiff’s claims on the basis of race, Plaintiff does not identify, nor does
10   the Court find, any evidence whatsoever that her age “actually motivated” any of
11   Defendant’s employment decisions. (See generally PSOF; Doc. 62). Rather, Defendant
12   asserts evidence, and Plaintiff identifies nothing to contest, that when interviewing
13   candidates for the Student Services position, the Assistant Principal “did not ask anyone’s
14   age and did not know anyone’s age.” (DSOF ¶ 29 (citing Doc. 58 at 62)). Without pointing
15   to any evidence in the record to indicate whether age was a factor in Defendant’s decision-
16   making process, Plaintiff cannot carry her burden to show that Defendant’s legitimate, non-
17   discriminatory reasons regarding qualifications and performance could be mere pretext for
18   age discrimination. See Reeves, 530 U.S. at 141. Accordingly, Defendant is entitled to
19   summary judgment on Plaintiff’s claim for failure to hire based upon age.
20   V.     CONCLUSION
21          Based on the foregoing,
22          IT IS ORDERED that Defendant’s Motion for Summary Judgment (Doc. 57) is
23   GRANTED in part, and DENIED in part. Summary Judgment is granted to Defendant
24   on Plaintiff’s claims for retaliation (Counts II and V) and failure to hire on the basis of age
25   (Count VII), but denied as to Plaintiff’s claims for disparate treatment (Counts I and VI)
26   and hostile work environment (also Counts I and VI).
27          IT IS FURTHER ORDERED that Plaintiff’s claims for failure to hire on the basis
28   of race (Counts III and IV) are dismissed as duplicative.


                                                 - 22 -
 1          IT IS FURTHER ORDERED that Defendant is entitled to summary judgment on
 2   any claims for punitive damages and any claims brought by Paul Lucas. The Clerk of the
 3   Court shall not enter judgment at this time.
 4          Dated this 15th day of July, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 23 -
